Citation Nr: 1410949	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  06-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by a Department of Veterans Affairs Regional Office (RO) in Waco, Texas, which denied a claim for a compensable rating for service-connected bilateral hearing loss.  

In a May 2008 decision, the Board denied the claim for a compensable rating for hearing loss on both a schedular and extraschedular basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Memorandum Decision, the Court affirmed the Board's denial of a higher schedular rating, but vacated the decision with respect to entitlement to an extraschedular rating and remanded the claim for further consideration.

In March 2011, the Board remanded the claim for additional development.  Further action is needed to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2012 decision, the Board denied entitlement to an extraschedular rating.  The Veteran appealed the Board's decision to the Court.  In a November 2012 Order, the Court granted a Joint Motion for Remand of the parties, the Veteran and Secretary of VA, and vacated the Board's decision for further proceedings consistent with the Joint Motion for Remand. 

The attorney's representation is limited to the claim of entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.  The Veteran has appointed the Vietnam Veterans of America to represent him on any other claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

In order to address the questions raised in the Joint Motion, further factual development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran furnish any additional information and/or evidence pertinent to his claim.  The RO/AMC is to assist in obtaining any additional evidence identified.  All records/responses received should be associated with the claims file, to include via Virtual VA or VBMS as appropriate.  If any records sought are not obtained, the Veteran is to be notified of such.

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  

In addition to providing audiometric findings, the examiner must provide a full description of:

a) the effects of the Veteran's hearing loss on his ability to work; 

b) the effects of the hearing loss disability on the Veteran's ordinary activity;

c) the limitation of activity caused by the hearing loss disability; 

d) the functional effects caused by the hearing loss disability; and

e) whether the Veteran's hearing loss disability causes marked interference with his employment or results in frequent periods of hospitalization.

The examiner must provide a rationale for each opinion provided in response to the questions posed.

3.  Then refer the claim of an extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment o462903245f an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board is to include a full statement of all factors having a bearing on the issue.

4.  Thereafter, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



